Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on 14 APR 2020, 10 NOV 2020, and 11 JUL 2021 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikatano (WO 2016/006525; hereinafter ‘Kamikatano’), and further in view of Deutsch (US 2007/0171674; hereinafter ‘Deutsch’). The Examiner notes a copy of the original document was provided with the IDS dated 14 APR 2020; however, a copy of the machine translation is provided herewith.

Regarding claim 1, Kamikatano discloses a display device (51, at least fig. 13.  The Examiner notes there are other references used through Kamikatano’s different embodiments), comprising: a transparent light guide plate (at least 53, 54, at least fig. 13; again, various other reference numerals are used throughout the embodiments) comprising an incident surface (at least 53C, 54C, fig. 13), the light guide plate (53, 54) being configured to display a plurality of patterns (at least 55A,55B,56A,56B,57A,57B,58A,58B, at least fig. 13) viewable in different directions (as disclosed in at least paragraphs [0092-0101], as illustrated in at least fig. 1); a plurality of light sources (4A, 4B, at least fig. 13) each facing a corresponding part of the incident surface (as seen in at least fig. 13); wherein the light guide plate (53, 54) includes comprises, on a first surface of the light guide plate, a plurality of prisms (55A,55B,56A,56B,57A,57B,58A,58B, at least fig. 13, as described in at least paragraphs [0066-0070]) arranged along each of the plurality of patterns, and the plurality of prisms comprise, for each pattern, reflection surfaces configured to reflect light emitted from a corresponding light source among the plurality of light sources and entering the light guide plate through the incident surface in a direction in which the pattern is viewable (at least paragraphs [0066-0070]).
However, Kamikatano does not specify a control circuit functioning on a motion sensor.
Deutsch teaches a similar display device comprising a control circuit configured to detect, based on a sensor signal obtained from a sensor for detecting a viewer, a position of a head of the viewer and turn on, among the plurality of light sources, a light source corresponding 
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Deutsch’s control circuit into Kamikatano’s display device.  
One would have been motivated to do so as it is well-known in the art to include motion sensors to minimize energy usage as well as providing ”customized” illumination patterns.

Regarding claim 2, Kamikatano discloses wherein each of the patterns is viewable in a different direction with respect to a direction orthogonal to the incident surface, and each of the patterns comprises an angle between the reflection surface of each of the plurality of prisms forming the pattern and the first surface that is set in accordance with the direction in which the pattern is viewable (as seen in at least figs. 1-2D and as disclosed in at least paragraphs [0030]).

Regarding claim 3, Kamikatano discloses each of the patterns is viewable in a different direction with respect to a direction parallel to the incident surface, and each of the patterns comprises an angle between a direction in which the reflection surface of each of the plurality of prisms forming the pattern directly faces and a direction from the reflection surface toward the at least one light source that is set in accordance with the direction in which the pattern is viewable (as disclosed in at least paragraphs 0030-0034]).

Regarding claims 4, 7, and 8, Kamikatano, as modified by Deutsch, teaches the claimed invention as indicated above.  

It would have been obvious to one having ordinary skill in the art before the effective filing date to try Kamikatano’s plurality of light sources is arranged in a longitudinal direction of the incident surface, and the plurality of prisms is arranged to allow, for each pattern, the reflection surface of each of the plurality of prisms forming the pattern to reflect light emitted from a corresponding light source among the plurality of light sources and entering the light guide plate through the incident surface in a direction in which the pattern is viewable.
One would have been motivated to do so to appropriately, and conveniently position Kamikatano’s LEDs adjacent the pattern as suggested by Deutsch.

Regarding claim 6, Kamikatano discloses an exhibition apparatus, comprising: a mount (not shown but where the display is ultimately mounted whether it’s a wall or, simply, within a casing) on which an exhibition target (or emission face) is mountable; a display device (51, at least fig. 13.  The Examiner notes there are other references used through Kamikatano’s different embodiments) located in front of the exhibition target; wherein the display device includes comprises a transparent light guide plate (at least 53, 54, at least fig. 13; again, various other reference numerals are used throughout the embodiments) comprising an incident surface (at least 53C, 54C, fig. 13) and a first surface facing the exhibition target to display a plurality of patterns (at least 55A,55B,56A,56B,57A,57B,58A,58B, at least fig. 13) viewable in different directions (as disclosed in at least paragraphs [0092-0101], as illustrated in at least fig. 1), and a plurality of sources (4A, 4B, at least fig. 13) each facing a corresponding part of the incident surface (as seen in at least fig. 13), the light guide plate (54, 53) includes comprises, on the first 
However, Kamikatano does not specify a control circuit functioning on a motion sensor.
Deutsch teaches a similar display device comprising a control circuit configured to detect, based on a sensor signal obtained from a sensor for detecting a viewer, a position of a head of the viewer and turn on, among the plurality of light sources, a light source corresponding to a pattern viewable from the detected position of the head of the viewer among the plurality of patterns (as disclosed in at least paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Deutsch’s control circuit into Kamikatano’s display device.  
One would have been motivated to do so as it is well-known in the art to include motion sensors to minimize energy usage as well as providing ”customized” illumination patterns.

Conclusion
The following are cited as disclosing similar display devices having display patterns:
	Maas et al. (US 2001/0049893)
	Kitamura et al. (US 2016/0054601)
	Takagi et al. (US 2015/0168627)
	Shinohara et al. (US 2015/0235508)
	Deshpande et al. (US 2020/0312078)
	Takagi (US 10,690,830)
	Agemizu et al. (US 10,379,282)
	Takata et al. (US 10,527,776)
	Shinohara et al. (US 10,605,977)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875